HARRIS, J.
Cade was convicted of kidnaping, sexual battery with threatened force, burglary of a conveyance, aggravated battery with a deadly weapon, and grand theft. The DNA evidence, unchallenged on appeal, strongly supports the jury decision. We affirm.
We are concerned, however, with the judge’s conduct in interposing himself into the trial to question the state’s expert witnesses. We suggest he read Judge Farmer’s excellent discussion of this problem in his specially concurring opinion in Moton v. State, 659 So.2d 1269, 1271 (Fla. 4th DCA' *8601996). Only because we find his conduct harmless in this case do we affirm.
AFFIRM.
.GOSHORN, J., concurs, in result only, without opinion.
DAUKSCH, J., concurs and concurs specially, with opinion.